PER CURIAM.
In these consolidated appeals, Felix Nwaebo appeals the district court’s orders denying his motion for reduction of sentence and his motion for credit for time served. We have reviewed the record and the district court’s opinion and orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Nwaebo, No. *682CR-91-217-CCB (D. Md. filed Nov. 21, 2001, entered Nov. 26, 2001; Jan 23, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.